Exhibit 10.12
November 12, 2008
Mr. Kevin Fairbairn
Dear Kevin:
     This letter amends certain provisions of your offer letter dated
January 24, 2002 (the “Offer Letter”) and replaces Exhibit B to the Offer Letter
in its entirety.
     The Offer Letter is hereby amended to provide the following:
     1. The sixth (6th) through eleventh (11th) paragraphs of the Offer Letter
are hereby replaced in their entirety to read:
     "‘Change of Control’ means a merger or acquisition of the Company in a
transaction pursuant to which the shareholders of the Company immediately prior
to such transaction own less than fifty percent (50%) of the surviving entity in
such transaction, or a sale of all or substantially all of the assets of the
Company. No transaction will constitute a Change of Control unless it also
constitutes a “change in control” event within the meaning of Section 409A (as
defined below).
     In the event of a Change of Control after which Intevac stock does not
exist (such as purchase of the Company for cash), all of your unvested options
outstanding at that time will immediately vest.
     In the event of a Change of Control after which Intevac stock survives, you
may either elect to retain your unvested options or to accelerate vesting as in
the preceding sentence.
     In the event of a Change of Control in which stock in the acquiring company
is exchanged for Intevac stock and the acquiring company offers to substitute
options in non-Intevac stock with an economic value equal to all of your
unvested Intevac options, you may either elect to accept the new stock options
or accelerate vesting as in the preceding two sentences.
     In the event of a Change of Control where the acquiring company decides
that you will not continue in your position as President and Chief Executive
Officer and therefore your employment is terminated upon the Change of Control,
the Company will pay you, in one lump sum, an amount equal to twenty-four
(24) months of your base salary, subject to withholding of applicable taxes.
Such payment shall be made upon or as soon as practicable following your
separation from service with the Company, but, subject to the section entitled
“Section 409A” below, in no event later than March 15 of the year following the
year in which your separation from service occurs.”
     In the event of the involuntary termination of your employment by the
Company of you through termination from your position as President and Chief
Executive Officer for any reason not involving good cause, the Company will
continue to pay your base salary for twelve (12) months following such
termination (in accordance with the Company’s normal payroll practices and
subject

 



--------------------------------------------------------------------------------



 



to withholding of applicable taxes), if you execute and do not revoke a waiver
and release of claims that is acceptable to the Company. The waiver and release
of claims must become effective within sixty (60) days of your termination or
such earlier date specified by the release (such deadline, the “Release
Deadline”). If the release does not become effective by the Release Deadline,
you will forfeit any rights to severance under this paragraph, and in no event
will severance payments under this paragraph be paid or provided until the
release actually becomes effective. In the event the Release Deadline is in the
calendar year following the calendar year in which your termination occurs, then
any severance payments or benefits under this paragraph that would be considered
Payments (as defined below) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, (i) the Release Deadline, (ii) such time as required by
the payment schedule applicable to each payment as set forth in the first
sentence of this paragraph, or (iii) such time as required by the section below
entitled “Section 409A.” Any Payments delayed as a result of the prior sentence
will be paid on the first date permitted under such sentence. ”
     2. The following paragraphs are added after the eleventh (11th) paragraph
of the Offer Letter, which shall read in their entirety as follows:
     "Section 409A. (a) Notwithstanding anything to the contrary in this letter,
no Payments (as defined below) will become payable under this letter until you
have a “separation from service” within the meaning of Section 409A. It is the
Company’s expectation and intent that severance payments under this letter will
fall within the Section 409A exceptions described in clauses (c) and/or
(d) below and therefore will not constitute Payments. However, if you are a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) at the time of your termination (other
than due to death) or resignation, then the severance payable to you, if any,
pursuant to this letter, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Payments”) that are payable within the first six
(6) months following your termination of employment, shall be delayed until the
earlier of: (i) the date that is six (6) months and one (1) day after the date
of the termination, or (ii) the date of your death (such date, the “Delayed
Initial Payment Date”), and the Company (or the successor entity thereto, as
applicable) shall (A) pay to you a lump sum amount equal to the sum of the
Payments that you would otherwise have received on or before the Delayed Initial
Payment Date, without any adjustment on account of such delay, if the Payments
had not been delayed pursuant to this paragraph, and (B) pay the balance of the
Payments in accordance with any applicable payment schedules set forth herein.
Notwithstanding anything herein to the contrary, if you die following your
termination but prior to the Delayed Initial Payment Date, then any Payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Employee’s death (and in all
cases, within ninety (90) days of your death) and all other Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.
     (b) Each payment and benefit payable under this letter is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
     (c) Any amounts paid under this letter that satisfy the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Payments for purposes of clause (a) above.

 



--------------------------------------------------------------------------------



 



     (d) Any severance amount paid under the letter that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit shall not constitute Payments for purposes of clause
(a) above. For purposes of this letter, “Section 409A Limit” shall mean the
lesser of two (2) times (A) your annualized compensation based upon the annual
rate of pay paid to you during the Company’s taxable year preceding the
Company’s taxable year of your termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the your employment is terminated.
     (e) The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. You
and the Company agree to work together in good faith to consider amendments to
this letter and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.”
     This letter acts as an amendment to your Offer Letter. To the extent not
amended hereby, your Offer Letter remains in full force and effect. This letter
and your Offer Letter represent the entire agreement between you and the Company
with respect to the subject matter contained therein, and supersedes all prior
or contemporaneous agreements whether written or oral. This letter and your
Offer Letter may only be amended or modified in a writing signed by an
appropriate officer of the Company and by you. I have attached two copies of
this letter. Please sign and date one copy and return it to Kimberly Burk, Vice
President of Human Resources as soon as possible. Please keep the other copy for
your records.

            Sincerely,
      /s/ NORMAN H. POND       Norman H. Pond      Chairman of the Board     

     
ACCEPTED AND AGREED TO:
   
 
   
/s/ KEVIN FAIRBAIRN
 
President, Chief Executive Officer and Director
   
November 12, 2008
   

 



--------------------------------------------------------------------------------



 



January 24, 2002

Mr. Kevin Fairbairn

Dear Kevin

On behalf of Intevac (the “Company”), I am pleased to offer you the position of
President and Chief Executive Officer of the Company. Speaking for myself, as
well as the other members of the Company’s Board of Directors, we are all very
impressed with you and your credentials and we look forward to your future
success in this position.

The terms of your new position with the Company are set forth below:

You will become the President and Chief Executive of the Company. As President
and Chief Executive Office, you will have responsibility for the general
management of the Company’s business and you will report to the Board of
Directors.

You will be paid a monthly base salary of $20,417, which is equivalent to
$245,000 on an annualized basis. Your salary will be payable pursuant to the
Company’s regular payroll policy. You will be eligible for an annual performance
bonus of up to 200% of annual salary predicated upon achieving specific goals
and objectives. At the Company’s election the bonus paid above 50% of salary may
be paid in cash or stock. The details of this bonus plan will be worked out
jointly between you and the Board and agreed to annually within sixty (60) days
after approval of the years’ annual operating plan. For the year 2002 the
understanding is that a bonus of 50% will be awarded at end of 2002 provided the
company performance is reasonably good with details to be agreed by 4/1/02.

In addition, upon becoming an employee of the Company, I will recommend that the
Board of Directors grant you an option to purchase an aggregate of 250,000
shares Intevac’s common stock at an exercise price equal to the fair market
value of the Common Stock on the date of the grant, as determined by the Board
of Directors. These option shares will vest at the rate of 1/5th of the total
number of shares on the first anniversary of your date of employment, and an
additional 1/60th of the total number of shares at the end of each one-month
period thereafter.

In the event of a Change of Control after which Intevac stock would not exist
(such as purchase of the Company for cash) all options in this grant that have
not vested will immediately vest and be exercised.

In the event of a Change of Control after which Intevac stock survives the
employee may elect to retain the unvested options or to accelerate vesting with
conditions like those in the “purchase of the Company for cash” situation.

In the event of a Change of Control after which stock in the acquiring company
is exchanged for Intevac stock and the acquiring company offers to provide an
option in a different stock of equivalent economic value the employee may elect
to accept the new stock options or accelerate vesting with conditions like those
in the “purchase the Company for cash” situation

 



--------------------------------------------------------------------------------



 



“Change of Control” means a merger or acquisition of the Company in a
transaction pursuant to which the shareholders of the Company immediately prior
to such transaction own less than fifty percent (50%) of the surviving entity in
such transaction, or sale of all or substantially all of the assets of the
Company.

In the event of the involuntary termination of your position as President and
Chief Executive Officer for any reason not involving good cause, conditioned
upon your execution of a wavier and release of claims that is acceptable to the
Company, the Company will continue to pay your base salary for twelve
(12) months following such termination.

In the event of change of control where the buyer decides to not continue your
position, the Company will continue to pay you an amount equal to your base
salary for twelve (12) months in one lump sum. In the event the buyer requests
that you continue as CEO or equivalent position a contract will be established
with the buyer requiring them to pay you an amount equal to twice (2 times) your
annual salary after 12 months employment.

You will be eligible to participate in the Company’s standard benefits program,
details of which will be sent under separate cover.

This offer of employment is contingent upon (1) your signing the Company’s
Employee Proprietary Information Agreement, and (2) your providing proof of your
eligibility to work in the U.S.

Your employment with the Company will be on an “at will” basis, meaning that
either you or the Company may terminate your employment at any time for any
reason or no reason.

Kevin, we are all delighted to be able to extend you this offer and look forward
to working with you.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me.

Sincerely,

/s/ Norman H. Pond

Norman H. Pond
Chairman

Accepted and Agreed:

Signature: /s/ Kevin Fairbairn

Start Date: January 24, 2002

 